DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 6, 12, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. (WO 94/20568) in view of Ishikawa et al. (JP 08-113664) and Leberfinger et al. (WO 2004/108811).  Note:  Machine translations are being used for both WO 94/20568 and JP 08-113664.  US 2006/0235095 is being used as an English language equivalent for WO 2004/108811.
Considering Claims 12 and 1:  Fischer et al. teaches a process comprising extruding a thermoplastic polyurethane in combination with a blowing agent to form a mixture (pg. 4) and granulating the mixture to give pellets (pg. 4).  Fischer et al. teaches the polyurethane as being produced with a polytetrahydrofuran with a molecular weight of 800 to 3,500 g/mol (pg. 2).  Fischer et al. does not teach the use of devices to inhibit foaming.  Fischer et al. teaches the use of 10 or 20 parts of blowing agent in the thermoplastic polyurethane (Table 2).  
Fischer et al. teaches a preferred shore hardness higher than the claimed range, but teaches that any value in the conventional hard range can be used in the invention (pg. 7).  The applicant has prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  
Fischer et al. does not teach the melt flow rate or melting point of the thermoplastic urethane.  However, Leberfinger et al. teaches a thermoplastic urethane expandable particle using a known and conventional thermoplastic polyurethane having at melt flow rate of 30 to 150 g/10 min and that melts at a temperature of 80 to 240 ºC (¶0037 and 0024).  Fischer et al. and Leberfinger et al. are analogous art as they are concerned with the same field of endeavor, namely expandable thermoplastic polyurethanes.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have prepared a polyurethane in Fischer et al. having the melting point and melt flow rate of Leberfinger et al., and the motivation to do so would have been, as Leberfinger et al. suggests, to allow for the proper viscosity during expansion and molding.
Fischer et al. does not teach the claimed blowing agent.  However, Fischer et al. teaches the preferred blowing agents as being C3-C5 aliphatic hydrocarbons.  These are homologs to the claimed hexane blowing agent.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See MPEP § 2144.09.  It would have been obvious to a person having ordinary skill in the art to have used the blowing agent of Ishikawa et al. in the process of Fischer et al., and the motivation to do so would have been, as Ishikawa et al. suggests, it is functionally equivalent to the blowing agents used in Fischer et al.
Considering Claim 6:  Fischer et al. teaches the particles as comprising 20 to 30 weight percent of glass fibers/inorganic filler (pg. 4).
Considering Claim 15:  Fischer et al. teaches placing the prefoamed particles into a mold and fusing them by applying steam (pg. 3).  
	Fischer et al. is silent towards the temperature during the steam treatment.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the steam temperature through routine experimentation, and the motivation to do so would have been to provide a fused molded article.  
Considering Claim 16:  Fischer et al. teaches using butane as the blowing agent (Table 2).  
Considering Claim 17:  Fischer et al. teaches the density of the particles as being 50 to 200 g/L (pg. 6).
Considering Claim 18:  Fischer et al. teaches the expanded particles as having a particle size of 1 to 20 mm (pg. 3).
Considering Claim 16:  Fischer et al. teaches the density of the particles as being 50 to 200 g/L (pg. 3).
Considering Claim 17:  Fischer et al. teaches the impregnation and depressurizing as occurring in a pressure vessel/closed reactor (pg. 7).  Fischer et al. does not teach cooling during the depressurizing step.
Considering Claim 18:  Fischer et al. teaches the pressure as being less than 10 MPa/100 bar (pg. 5).
Considering Claim 20:  Fischer et al. teaches using a strand granulator (pg. 3), which forms an elongated strand.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the claimed process where the thermoplastic polyurethane has a Shore hardness of from A44 to A78.  The closest prior art of record is Fischer et al. discussed above.  Fischer et al. teaches that the thermoplastic polyurethane is one in the conventional hardness .

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive, because:
In response to applicant's argument that Leberfinger et al. does not teach an extrusion process, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The feature of Leberfinger et al. relied upon is not reliant on the means of foaming, but rather identifies the properties of the commonly used thermoplastic polyurethanes.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767